UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

   
  

—- EE EE EH EE x
CRESTWOOD CAPITAL MANAGEMENT, L.P., : 20cv00463 (DLC)
Plaintiff, : ORDER
-V- .
JOHN CHEBAT a/k/a JIMMY CHEBAT; DEBT
DIRECT PORTFOLIO MANAGEMENT, LLC f£/k/a
CHEBAT PORTFOLIO MANAGEMENT, LLC; THE ery
GREAT ATLANTIC GROUP, LLC; LEGAL DEBT ream
PROCESSING SERVICES, LLC; and RED ENT ere ees!
CEDAR ASSOCIATES, ONICALLY PILI |
Defendants. : ne
: Dr 3/10) 2050

 

 

 

 

DENISE COTE, District Judge:

IT TS HEREBY ORDERED that the in-person conference
scheduled for Friday, March 13 at 3:00 p.m. will be held
telephonically. Counsel for the plaintiff shall have all
parties on the line and call chambers at 212-805-0202.
Principal trial counsel must participate in the telephone
conference.

Dated: New York, New York
March 10, 2020

hee bec

VIDENISE COTE
United States District Judge

 

 
